Holmes, J.,
dissenting. I dissent, in that I believe the majority is construing the language of R.C. 3319.02 in a hypertechnical fashion in relation to the facts presented here. The relator, Robert L. Brennan, had been in fact given ample notice of the board’s action. Such notice was given by the Vinton County Superintendent of Schools, Herbert Burson, who extended the opportunity to attend the board meeting on the evening of March 30, 1981. Relator had even requested the opportunity to submit a letter of resignation rather than have his record show a non-renewal. However, prior to the board meeting, the relator stated to the assistant superintendent that he had changed his mind and would not submit his resignation. Relator thereafter contacted the superintendent and told him that he would not attend the board meeting.
All of these acts clearly point to actual notification and knowledge by relator of the board’s non-renewal of his contract. What more does the statute intend?
I am in total agreement with the majority of the court of appeals here, whose position is aptly stated by Judge Stephenson in his concurrence, as follows:
“* * * [I]t is apparent that the board chose to give the required notice through its executive officer, Mr. Burson, and such notice including the right to attend the executive session in which renewal or nonrenewal of his contract would be discussed, was in fact given and relator declined to exercise his statutory right of attendance. Such procedure of giving notice is sufficient under the statute.”
Accordingly, I would affirm the court of appeals.